Per Curiam.
[¶ 1] Mark Osier appeals from a district court order denying his motion for relief from the judgment under N.D.R.Civ.P. 60(b). Osier argues that the district court erred by failing to grant relief on the merits and by failing to provide adequate written findings of fact or an explanation for its decision. We conclude the district court did not abuse its discretion by denying Osier’s motion for relief, nor did it err in providing sufficient findings of fact or conclusions of law. See Gonzalez v. State, 2017 ND 109, ¶ 11, 893 N.W.2d 473 (stating that although the district court’s order is “devoid of its reasoning ... this is a rare instance in which we can easily ascer*515tain the district court’s reasoning and basis for granting the State’s motion for summary judgment”). We summarily affirm the order under N.D.R.App.P. .35.1(a)(4) and (7).
[¶ 2] Gerald W. VandeWalle, C. J.
Jerod E. Tufte
Jon J. Jensen
Lisa Fair McEvers
Daniel J. Crothers